                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICIA COPUS ,

       Petitioner,                                                      ORDER
v.
                                                                Case No. 19-cv-672-jdp
STATE OF WISCONSIN,

       Respondent.


       Petitioner Patricia Copus seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has submitted a motion for leave to proceed without prepayment of the filing fee.

(Dkt. # 2). The court cannot consider this motion, however, because it lacks supporting

documentation regarding petitioner’s eligibility for indigent status. For this case to move

forward, petitioner must either pay the $5 filing fee or submit a certified inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of this habeas corpus petition. If petitioner does not submit either the $5

filing fee or a trust fund account statement before September 10, 2019, the court will assume

that petitioner wishes to withdraw this action voluntarily and will dismiss the petition.




                                           ORDER

       IT IS ORDERED that:

       1.     The motion for leave to proceed without prepayment of the filing fee (Dkt.

# 2) is DENIED at this time.

       2.     No later than September 10, 2019, petitioner Patricia Copus shall pay the $5

filing fee or submit a certified copy of petitioner’s inmate trust fund account statement for
the six-month period from the date of the habeas petition (February 14, 2019 through at

least August 14, 2019).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 20th day of August, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge
